J-A11038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                         Appellee

                    v.

JONATHAN PARKS

                         Appellant                     No. 852 EDA 2014


          Appeal from the Judgment of Sentence of March 13, 2014
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0007840-2013


BEFORE: FORD ELLIOTT, P.J.E., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                                FILED JULY 16, 2015

      Jonathan Parks appeals his March 13, 2014 judgment of sentence.

Specifically, Parks contests the trial court’s denial of his pretrial motion to

suppress certain evidence and statements.      We hold that, while the initial

detention of Parks was constitutional, he ultimately was formally arrested

without   constitutionally   adequate   probable    cause.   We   reverse   the

suppression order, and we vacate Parks’ judgment of sentence.

      The trial court set forth the relevant factual and procedural history of

this case as follows:

      On January 23, 2014, [the trial court] conducted a full and fair
      hearing concerning a motion to suppress argued on behalf of
      [Parks.] This matter concerned confiscated physical evidence
      and inculpatory statements that [Parks] made pursuant to his
      arrest on June 1, 2013. [The trial court] denied [Parks’] motion
      and proceeded to a bench trial, incorporating all testimony and
      previously contested evidence into the record.             [The
      Commonwealth] proceeded on charges of carrying a firearm
J-A11038-15


     without a license[, 18 Pa.C.S. § 6106,] (“the § 6106 charge”),
     carrying a firearm in public in the City of Philadelphia[, 18
     Pa.C.S. § 6108,] (“the § 6108 charge”), and criminal trespass[,
     18 Pa.C.S. § 3503.] Finding [Parks] guilty of all charges, [the
     trial court] imposed consecutive sentences of 11 ½ to 23 months
     of imprisonment and 5 years of probation on [both] the § 6106
     charge and [] on the § 6108 charge. [The trial court] imposed
     no penalty on the criminal trespass charge. [Parks] then filed a
     notice of appeal and a [concise statement of errors complained
     of on appeal pursuant to Pa.R.A.P. 1925(b). On July 17, 2014,
     the trial court filed an opinion pursuant to Pa.R.A.P. 1925(a).]

                               *     *     *

     The location at issue in this case is a transportation facility
     known as 30th Street Station, a privately operated building that
     permits limited public access for purposes of travel to and from
     the trains located beneath the station. The “South Arcade”
     section of the lobby is an area designed for food purchasing and
     consumption. The use of tables in the South Arcade is also
     limited to persons eating food. Within all sections of the station,
     posted signs identify the limited scope of permitted access and
     related rules of conduct. Vagrancy and public sleeping in food
     court areas is not permitted. Uniformed Amtrak Police Officers
     are assigned to patrol the building in an effort to keep all
     patrons, travelers, and employees safe.

     In the morning of June 1, 2013, uniformed Amtrak Police
     Officers Tom McCormick and Dean Stecklair were on patrol at
     the 30th Street Train Station in the City of Philadelphia. At
     approximately 6:30 a.m., they noticed [Parks], who was wearing
     several layers of “dirty, baggy clothing” and sleeping at a table
     designated for food consumption with a bag under his seat in the
     South Arcade area of the train station. They did not recall
     seeing any food or other personal items on or near the table.
     The officers approached [Parks] and roused him from his sleep.

     Upon awakening, [Parks] jumped from his chair, pushed the
     chair backwards and faced the officers with closed fists. He
     avoided eye contact, anxiously surveyed his surroundings and
     “looked at the exits” in the train station. He then grabbed the
     bag that had been under the seat and seemed to be “protecting
     it” from the officers. Alarmed by [Parks’] behavior and fearing a
     physical confrontation, the officers asked [Parks] to return to his
     seat.


                                    -2-
J-A11038-15


     The officers asked [Parks] to show them a train ticket or
     otherwise explain his presence in the station. [Parks] could not
     produce a ticket, and he stated that he had not patronized any
     of the businesses in the station. [Parks] told the officers that he
     intended to purchase a “Megabus” ticket. The officers were
     aware of the fact that Megabuses operated from a location
     outside the station and approximately two blocks away. As
     such, [Parks’] explanation for his presence in the station did not
     make sense to the officers.

     At that time, Officer Stecklair asked [Parks] for permission to
     search his bag.     When [Parks] declined, the officers asked
     [Parks] to produce his identification. [Parks] complied with this
     request, and the officers began to check his information in the
     law enforcement database. Suddenly, [Parks] grabbed his bag
     and attempted to run.      The officers, acutely aware of the
     incidents of extreme violence that recently occurred when
     individuals placed bombs in bags and detonated them in public
     areas surrounding the Boston Marathon, responded to the
     immediate potential threat: they stopped [Parks], searched his
     bag, and arrested him for criminal trespass.

     Inside the bag, the officers found a loaded firearm, additional
     rounds of ammunition, two knives, pepper spray, a wig, a mask,
     blue overalls, four checkbooks (none of which were in [Parks’]
     name), car rental receipts, Western Union receipts, and various
     forms of paperwork, among other items.

     In his formal post-arrest statement to Detective Richard
     Antonini, [Parks] admitted to being in possession and ownership
     of the bag and its contents, including the unlicensed firearm. He
     explained that he arrived in Philadelphia on a Megabus from New
     York City on May 30, 2013. He stated that he entered the train
     station around 12:00 a.m. on June 1, 2013, and slept there
     overnight. He confessed that he purchased the firearm in Little
     Rock, Arkansas, and carried it with him in his travels. Finally,
     [Parks] admitted that he had attempted to flee from the officers.

     At trial, the Commonwealth elicited testimony to prove that a
     Megabus passenger invariably must travel on some public street
     in Philadelphia in order to enter the 30th Street Train Station.
     Also, the Commonwealth introduced the train station “Rules of
     Conduct.”     Those rules explain that entry into the station
     constitutes an agreement to comply with the rules, and that
     anyone who violates “any of these Rules or any existing state


                                    -3-
J-A11038-15


      statutes or local ordinances will be subject to ejection and/or
      criminal prosecution in accordance with the Pennsylvania Crimes
      Code.” The rules also provide that no person in the train station
      shall “[e]ndanger the safety of others, engage in fighting,
      assault another person,” or “threaten another person with such
      conduct.”

Trial Court Opinion (“T.C.O.”), 7/17/2014, at 1-4 (minor grammatical

modifications).

      Parks raises three questions for our review:

      1. Did not the trial court err as a matter of law in denying
         [Parks’] motion to suppress evidence in violation of his state
         and federal rights to be free from unreasonable searches and
         seizures where [Parks] was subjected to an investigatory
         detention without reasonable suspicion that he was engaged
         in criminal activity, in that he was merely sleeping at a table
         in a facility that was open to the public at the time he was
         seized?

      2. Did not the trial court err as a matter of law in denying
         [Parks’] motion to suppress evidence in violation of his state
         and federal rights to be free from unreasonable searches and
         seizures where [Parks] was arrested without probable cause
         that he had committed or was committing a crime?

      3. Did not the trial court err as a matter of law in denying
         [Parks’] motion to suppress evidence in violation of his state
         and federal rights to be free from unreasonable searches and
         seizures where [Parks’] bag was searched without probable
         cause, a search warrant, or exigent circumstances?

Brief for Parks at 3.

      “Our standard of review in addressing a challenge to a trial court’s

denial of a suppression motion is limited to determining whether the factual

findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Jones, 874 A.2d



                                    -4-
J-A11038-15



108, 115 (Pa. Super. 2005) (quoting Commonwealth v. LaMonte, 859
A.2d 495, 499 (Pa. Super. 2004)).

      [W]e may consider only the evidence of the prosecution and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      record supports the findings of the suppression court, we are
      bound by those facts and may reverse only if the court erred in
      reaching its legal conclusions based upon the facts.

Jones, 874 A.2d at 115 (quoting Commonwealth v. Grundza, 819 A.2d
66, 67 (Pa. Super. 2003)).

      We first must determine the type of interaction that occurred between

Parks and the Amtrak police officers, a conclusion that then will dictate the

level of suspicion that the officers were required to exhibit before interacting

with Parks. Interactions between police and citizens are broken down into

three categories: mere encounters, investigative detentions, and custodial

detentions.   Commonwealth v. DeHart, 725 A.2d 633, 636 (Pa. Super.

2000). Each level requires a distinct level of justification, depending upon

the nature of the interaction between the police and the citizen. Id. A mere

encounter can be any formal or informal interaction, and carries no official

compulsion to stop and respond.       Thus, it does not require any level of

suspicion.    Commonwealth v. Guzman, 44 A.3d 688, 692 (Pa. Super.

2012).   An investigative detention carries with it an official compulsion to

stop and respond, and, while temporary, must be justified by “specific and

articulable facts creating a reasonable suspicion that the suspect is engaged

in criminal activity.” Jones, 874 A.2d at 116. (quoting Dehart, 725 A.2d at

                                     -5-
J-A11038-15



636).     An arrest, otherwise known as a custodial detention, must be

supported by probable cause. Id.

        Both the trial court and the Commonwealth maintain that the initial

contact with Parks was a mere encounter.          At 6:30 a.m., the officers

observed Parks wearing several layers of clothing and sleeping on a table in

the South Arcade area of the train station. Seeing no food or drinks on the

table, the officers decided to wake Parks.     At this juncture, the trial court

and the Commonwealth correctly assert that the interaction constituted a

mere encounter, requiring no particular level of suspicion by the officers

before confronting Parks.    See Commonwealth v. Cauley, 10 A.3d 321,

325 (Pa. Super. 2010) (noting a mere encounter occurs when an officer

approaches a citizen in public for the purpose of making inquiries.) (citations

omitted).

        However, the mere encounter quickly escalated into an investigatory

detention, which, as we discuss below, was supported by reasonable

suspicion.    See id. at 326 (“Because the level of intrusion may change

during the course of the encounter, the record must be carefully scrutinized

for any evidence of such changes.”) (citing Commonwealth v. Blair, 860
A.2d 567, 572 (Pa. Super. 2004)).

        “An investigative detention occurs when a police officer
        temporarily detains an individual by means of physical force or a
        show of authority for investigative purposes.” Commonwealth
        v. Smith, 904 A.2d 30, 35 (Pa. Super. 2006) (quoting
        Commonwealth v. Barber, 889 A.2d 587, 592 (Pa. Super.
        2005)). In other words, in view of all the circumstances, if a
        reasonable person would have believed that he was not free to

                                      -6-
J-A11038-15


       leave, then the interaction constitutes an investigatory
       detention. See Commonwealth v. Peters, 642 A.2d 1126,
       1129 (Pa. Super. 1994) (quoting Commonwealth v. Harper,
       611 A.2d 1211, 1215 (Pa. Super. 1992)); Commonwealth v.
       Hill, 874 A.2d 1214, 1218-19 (Pa. Super. 2005) (quoting
       Commonwealth v. Johonoson, 844 A.2d 556, 562 (Pa. Super.
       2004)). An investigatory detention triggers the constitutional
       protection of the Fourth Amendment to the United States
       Constitution, Article I, Section 8 of the Pennsylvania
       Constitution, and the prerequisites for such a detention as set
       forth in Terry v. Ohio, 392 U.S. 1, 23–26, (1968); Smith, 904
A.2d at 35 (quoting Barber, 889 A.2d. at 592).

       An investigative detention is lawful if supported by reasonable
       suspicion. Commonwealth v. Sands, 887 A.2d 261, 269 (Pa.
       Super. 2005) (quoting Hill, 874 A.2d at 1217). “To meet the
       standard of reasonable suspicion, the officer must point to
       specific and articulable facts which, together with the rational
       inferences therefrom, reasonably warrant the intrusion.” Smith,
904 A.2d at 35 (quotation omitted). In addition, “we must look
       to the totality of the circumstances to determine whether the
       officer had reasonable suspicion that criminal activity was afoot.”
       Id. at 35–36 (quoting Barber, 889 A.2d at 593).                 An
       investigative detention may last “as is necessary to confirm or
       dispel such suspicion.” Commonwealth v. LaMonte, 859 A.2d
495, 500 (Pa. Super. 2004) (quoting Commonwealth v.
       Strickler, 757 A.2d 884, 889 (Pa. 2000)).

Cauley, 10 A.3d at 325-26 (citations modified; footnote omitted).

       Once the police officers woke Parks from his slumber, Parks hopped

out of his chair, pushed the chair to the ground, and assumed an aggressive

posture.    The officers immediately commanded Parks to sit down. 1          Parks

____________________________________________


1
       The trial court incorrectly states that the officers “asked [Parks] to
return to his seat”. T.C.O. at 3. The record does not support the trial
court’s cordial characterization of this critical moment. Officer McCormick
clearly testified that he “told him to sit down.” Notes of Testimony, (“N.T.”),
1/23/2014, at 19.



                                           -7-
J-A11038-15



complied with the order.    However, once seated, Parks looked toward the

exits of the Arcade multiple times. The police officers each took a position

on a side of Parks, ensuring that he could not leave the area while they

questioned him.

      We have no trouble concluding that, when the officers instructed Parks

to sit and then surrounded him, an investigative detention occurred. Faced

with these compelling actions, no reasonable person would have felt that he

or she was free to walk away from the officers.      See Commonwealth v.

Chambers, 55 A.3d 1208, 1216-17 (Pa. Super. 2012) (holding that a mere

encounter escalated into an investigatory detention, and that the suspect

was seized for constitutional purposes, when a police officer commanded a

suspect not to run); see also Commonwealth v. Zogby, 689 A.2d 280,

282 (Pa. Super. 1997) (“The reality of the matter is that when a police

officer requests a civilian to do something, even something as simple as

“move along,” it is most often perceived as a command that will be met with

an unpleasant response if disobeyed.     Thus, unless told that they have a

right to decline, most individuals are not likely to perceive a request from a

police officer as allowing for a choice.”).   In fact, Parks was blocked from

moving from his chair by the officers. No one in that position would believe

it reasonable to remove himself or herself from those circumstances.

      Our inquiry then turns to whether the investigatory detention was

supported by reasonable suspicion.     The trial court found that reasonable

suspicion that criminal activity was afoot was present due to Parks’

                                     -8-
J-A11038-15



“apparent trespass and slumber in the food section, his clothing, his

skittishness, his lack of eye contact, his surveying the area, his peering at

the exits, his aggressive posture, his clenched fists, [and] his safeguarding

the bag.” T.C.O. at 8. Aside from the “apparent trespass,” which we discuss

in more detail below, the trial court correctly assessed the totality of the

circumstances, and concluded that the Amtrak officers had reasonable

suspicion to detain Parks.     As a general rule, “[f]urtive movements and

nervousness, standing alone, do not support the existence of reasonable

suspicion.”    Commonwealth v. Moyer, 954 A.2d 659, 670 (Pa. Super.

2008) (en banc). Thus, Parks’ skittishness and lack of eye contact, as well

as his perusal of the area for means of exit, do not, by themselves,

constitute reasonable suspicion.      However, those actions are relevant

considerations in assessing the totality of the circumstances, and, when

combined with other suspicious behaviors, may result in finding that

reasonable suspicion existed. Commonwealth v. Gray, 896 A.2d 601, 606

n.7 (Pa. Super. 2006).

         Viewing the totality of the circumstances, the police officers had a

reasonable suspicion that criminal activity was afoot. Not only did the police

witness the suspicious behaviors noted above, they also observed Parks

jump up from his slumber and assume an aggressive position with clenched

fists.    At a minimum, the officers could have reasonably suspected that

Parks was about to commit an assault on them, justifying the investigatory

detention that followed Parks’ actions.

                                      -9-
J-A11038-15



      However, that is not the end of our review. Once Parks was detained,

the officers asked him why he was at the station, and whether he had

bought a ticket or was in the station to patronize one of the businesses or

services located therein. Parks admitted that he was not there to shop or

eat, but instead was waiting to board a Megabus, even though Megabus did

not have a ticket counter in the station and even though he did not have a

ticket for the Megabus. During this phase of the investigation, Parks acted

protectively towards his bag, and would not let the police officers search its

contents. While the police were running his identification through the police

databases and informing him (albeit incorrectly) that the station was a

private location, Parks grabbed his bag and attempted to flee from the

officers.    The police immediately placed him under arrest for an alleged

trespass, and subsequently searched his bag.       N.T. at 20.   Because it is

undisputed that this was a warrantless arrest, our inquiry becomes whether

the arrest was supported by probable cause. We hold that it was not.

      Our probable cause inquiry is guided by the following principles:

            [L]aw enforcement authorities must have a warrant to
            arrest an individual in a public place unless they have
            probable cause to believe that 1) a felony has been
            committed; and 2) the person to be arrested is the felon.
            A warrant is also required to make an arrest for a
            misdemeanor, unless the misdemeanor is committed in the
            presence of the police officer. The legislature, however,
            has authorized law enforcement officers to make
            warrantless arrests for misdemeanors committed outside
            their presence in certain circumstances.

      Commonwealth v. Clark, 735 A.2d 1248, 1251 (Pa. 1999)
      (citations omitted).

                                     - 10 -
J-A11038-15


     In order to determine whether probable cause exists to justify a
     warrantless arrest, we must consider the totality of the
     circumstances. Id. at 1252; see also Illinois v. Gates, 462
U.S. 213, 233 (1983). “Probable cause exists where the facts
     and circumstances within the officer’s knowledge are sufficient to
     warrant a person of reasonable caution in the belief that an
     offense has been or is being committed,” and must be “viewed
     from the vantage point of a prudent, reasonable, cautious police
     officer on the scene at the time of the arrest guided by his
     experience and training.”    Clark, supra at 1252 (quotation
     omitted). As [the Pennsylvania Supreme Court has] stated:

        Probable cause is made out when the facts and
        circumstances which are within the knowledge of the
        officer at the time of the arrest, and of which he has
        reasonably trustworthy information, are sufficient to
        warrant a man of reasonable caution in the belief that the
        suspect has committed or is committing a crime. The
        question we ask is not whether the officer’s belief was
        correct or more likely true than false. Rather, we require
        only a probability, and not a prima facie showing, of
        criminal activity. In determining whether probable cause
        exists, we apply a totality of the circumstances test.

     Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009)
     (emphasis in original; citations and quotation marks omitted).

     In the Fourth Amendment context, “the fact that the officer does
     not have the state of mind which is hypothecated by the reasons
     which provide the legal justification for the officer’s action does
     not invalidate the action taken as long as the circumstances,
     viewed objectively, justify that action.”     Whren v. United
     States, 517 U.S. 806, 813 (1996). In other words,

        Fourth Amendment reasonableness is predominantly an
        objective inquiry. We ask whether the circumstances,
        viewed objectively, justify the challenged action. If so,
        that action was reasonable whatever the subjective intent
        motivating the relevant officials. This approach recognizes
        that the Fourth Amendment regulates conduct rather than
        thoughts. . . .

     Ashcroft v. al–Kidd, ––– U.S. ––––, ––––, 131 S. Ct. 2074,
     2080, 179 L. Ed. 2d 1149 (2011) (citations and quotation mark
     omitted).


                                   - 11 -
J-A11038-15


      In consideration of the above principles, the main focus of
      Appellant’s argument, which is on the specific crimes articulated
      by the arresting officer, is misplaced.      See Maryland v.
      Pringle, 540 U.S. 366, 370 (2003) (observing that the probable
      cause standard is a “nontechnical conception that deals with the
      factual and practical considerations of everyday life on which
      reasonable and prudent men, not legal technicians, act.”).
      Again, the inquiry must simply focus on whether the relevant
      facts and circumstances within the arresting officer’s knowledge
      are sufficient to lead any person of reasonable caution to
      conclude that an offense has been or is being committed, based
      on a “probability, and not a prima facie showing, of criminal
      activity.” Thompson, supra at 931 (quoting Gates, supra at
      235).

Commonwealth v. Martin, 101 A.3d 706, 721-22 (Pa. 2014) (citations

modified).

      Hence, we must consider whether a person of reasonable caution

would conclude that Parks probably had committed, or was committing, a

crime. Having reviewed the record thoroughly, it is apparent to us that the

only reasonable crime that the police could have suspected that Parks had

committed was trespass. A person commits a criminal trespass if, “knowing

that he is not licensed or privileged to do so, he . . . enters, gains entry by

subterfuge or surreptitiously remains in any building or occupied structure or

separately secured or occupied portion thereof.” 18 Pa.C.S. § 3503(a)(1).

Here, the evidence offered by the Commonwealth at the suppression falls

short of establishing probable cause that Parks was trespassing on the date

in question.

      We first note that, as discussed above, the police had reasonable

suspicion to detain Parks initially in large part due to his aggressive posture


                                    - 12 -
J-A11038-15



and clenched fists. Once he was detained, suspicion that Parks was going to

commit an assault obviously dissipated.        Additionally, that behavior in no

way contributed to a suspicion that Parks was trespassing.

      The remainder of the evidence also does not lead to the conclusion

that a reasonable person would believe that Parks was trespassing. When

Parks first was observed, he was wearing shabby clothes and was sleeping,

neither of which lends any support to a reasonable conclusion that Parks

illegally was in the train station. That he fell asleep does not distinguish him

from any other person in any substantive way that outwardly would indicate

that he was in a place in which he was not entitled to be. Additionally, no

reasonable person could, or should, associate criminal behavior based

strictly upon the cleanliness of one’s clothing, or how well that clothing fits.

      Parks also acted somewhat skittish, peering at exits and guarding his

bag closely. At one point, Parks also grabbed his bag and attempted to flee

the officers’ detention.   Without more, this evidence establishes nothing

more than Parks’ discomfort in police custody.        See Commonwealth v.

Banks, 658 A.2d 752, 753 (Pa. 1995) (noting that flight alone does not

amount to probable cause to arrest a suspect without a warrant). To glean

from these actions that a crime had been committed would amount to

conjecture, at best.

      The only other evidence relevant to a potential trespass are the facts

that Parks did not have a ticket for a train and had not patronized any of the

businesses or services located within the station.          Our inquiry hinges,

                                      - 13 -
J-A11038-15



therefore, on whether Parks simply was not permitted to be in the train

station at all under these circumstances.    The parties dispute this crucial

point, each arguing that the “Rules of Conduct” that govern the behavior

inside the train station support their relative positions. The preamble to the

“Rules of Conduct” provides as follows:

      Public areas with the Station are open to the public at such times
      as may be established by the National Railroad Passenger
      Corporation. Public areas are those of the facility which are
      intended for the use by the public in accessing transportation,
      arcades, restaurants, shops, officers and other businesses in the
      facility, in traveling through the station from one point to
      another, in waiting for transportation, and in utilizing public
      lavatory facilities and public pay telephones or other services as
      may be permitted by these Rules.

Amtrak, 30th Street Station Rules of Conduct, at 1.

      The overnight operations provision of the Rules of Conduct provides as

follows:

      (a)   Between the hours of midnight and 5:00 a.m. seven days
            a week the south arcade area of the station will be closed
            to the public. Seating in the remainder of the 30 th Street
            Station accessible to the public is open to ticketed
            passengers only.

      (b)   Presentation of tickets: No person shall refuse or fail to
            present a valid Amtrak, SEPTA, or New Jersey Transit
            ticket, employee pass or dependent pass, or tender the
            applicable fare, as required during the period described in
            paragraph (a) of this section.

Id. at 2.

      Based upon the clear language of the overnight operations provision,

the station, including the arcade section where Parks was located, is open to


                                    - 14 -
J-A11038-15



the public at any time other than midnight to 5:00 a.m.        Parks first was

observed at 6:30 a.m., a time that the station is open entirely to the public.

Moreover, subsection (b) of that provision only requires a person to have a

valid ticket during those times set forth by subsection (a).      Thus, to be

permitted in the arcade section, Parks did not need to have a ticket at the

time he was observed or arrested.

      The Preamble defines the areas that are open to the public during the

time that Parks was there as “those of the facility which are intended for the

use by the public in accessing . . . arcades.” Id. at 1. This was precisely

where Parks was located when the police first observed him.

      In sum, Parks was at the train station at a time when he was allowed

to be there, in a location that was open to the public, and at a time when a

ticket was not required to lawfully be in that particular location. Parks in no

way violated the relevant portions of the “Rules of Conduct.” No person of

reasonable caution could conclude that Parks was trespassing under these

circumstances, as he clearly was permitted to be there. Consequently, the

Amtrak officers, undoubtedly familiar with the “Rules of Conduct,” lacked

probable cause to arrest Parks. Because the arrest was unconstitutional, the

subsequent search of Parks’ bag and any statements that he uttered to the

police also are tainted as fruit of the poisonous tree.   See Wong Sun v.

United States, 371 U.S. 471, 484-85 (1963) (holding that evidence

discovered as a result of a violation of the Fourth Amendment must be

excluded from evidence).

                                    - 15 -
J-A11038-15



     Judgment of sentence vacated and order denying Park’s suppression

motion reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/2015




                                  - 16 -